                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

ELIZABETH A. SCHULTZ,

                           Plaintiff,                               ORDER
      v.
                                                                  17-cv-622-wmc
COUNTY OF CHIPPEWA,
BRIAN KELLEY, and
PHILLIP MONTWILL,

                           Defendants.


      The court held a final pretrial conference today, May 13, in advance of trial

scheduled to begin at 8:30 a.m. on Monday, May 20, 2019. The purpose of this order

is simply to memorialize its principal rulings.

      IT IS ORDERED that:

      1) Plaintiff’s MIL No. 1 (dkt. #55), seeking to preclude references to events in
         plaintiff’s employment before working with Chippewa County, is
         GRANTED, unless defendants make a specific proffer in advance of trial.

      2) Defendants’ MIL No. 1 (dkt. #48), seeking to exclude all evidence and
         testimony predating plaintiff’s ERD complaint by more than 300 days as
         “time-barred,” is DENIED. Specifically, plaintiff may submit evidence
         tending to show: (a) defendants’ knowledge of her training and skills relevant
         to the job promotion in dispute; and (b) Webber’s misconduct that gave rise
         to her complaint of sexual harassment provided it was relayed by plaintiff to
         defendants before their alleged retaliation. However, plaintiff’s failure to tie
         this evidence to defendant’s knowledge or plaintiff’s complaint of sexual
         harassment may well result in a curative instruction to the jury.

      3) Defendants’ MIL No. 3 (dkt. #48), seeking to exclude all evidence of
         plaintiff’s complaints regarding the actions of work colleagues other than
         Webber, is GRANTED, with the possible exception of Tylee raising concerns
         about plaintiff’s workers’ compensation leave at Webber’s suggestion.
4) Plaintiff’s proposed witnesses Danke and Lee may testify about their
   impressions of plaintiff’s claimed pain and suffering following her not being
   promoted.

5) Plaintiff may not testify about Webber blocking her from the soda machine
   unless tied to her complaint of sexual harassment to defendants. She may
   testify about Webber’s intimidating behavior during the bullying seminar, if
   it prompted that complaint.

6) Defendant may proffer by Thursday at noon specific testimony, if any, from
   plaintiff showing that her complaints about Webber were not tied to her sex.

7) The parties may have until Thursday at noon to file proposed modifications
   to the voir dire, jury instructions, and liability special verdict form. The court
   will circulate clean versions to the parties should they wish to submit specific
   edits.

8) Plaintiff is directed to provide the expert narrative for Dr. Heinz to chambers
   in word form by tomorrow at noon. A revised version will then be
   recirculated.

9) The parties are reminded that the video deposition designations will not
   include long pauses, discussion between counsel, objections, or the shuffling
   of papers. Rather, the designations should include questions and answers
   only. The parties are directed to meet and confer to streamline the
   designations. By Wednesday at noon, plaintiff is to provide updated
   deposition designations, noting the actual lines of testimony she intends to
   use. By Thursday at noon, defendants are to provide any counter
   designations or objections. By Friday at noon, plaintiff may file objections
   to the counter designations, if any.

10) The court’s rulings on the parties’ objections to exhibits remain as stated
   on the record:

   a. Plaintiff’s Exhibits    4,   5,       29,   31-33,   35,   39-41,   and   46   are
      WITHDRAWN.

   b. Defendants’ objection to Exhibit 24 is OVERRULED, subject to
      defendants providing a version that was in place at the time.

   c. Defendants’ objections to Exhibits 25 and 26 are OVERRULED.

   d. The relevance of Exhibits 37 and 38 is RESERVED.


                                        2
   e. Hearsay objections to Exhibits 42 and 43 are SUSTAINED, but the court
      will RESERVE on non-hearsay use.

   f. Defendants’ Exhibits 532-543 are WITHDRAWN.

   g. Plaintiff’s objection to defendants’ Exhibit 520 is RESERVED pending a
      laying of foundation. However, defendants are directed to redact
      references to plaintiff’s continued employment. If plaintiff objects to the
      proposed redaction, plaintiff is to notify the court by Thursday.


Entered this 13th day of May, 2019.

                                 BY THE COURT:

                                 /s/
                                 __________________________________
                                 WILLIAM M. CONLEY
                                 District Judge




                                    3
